Title: From George Washington to Lieutenant Colonel Isaac Sherman, 26 January 1780
From: Washington, George
To: Sherman, Isaac


          
            Sir
            Head Quarters [Morristown] 26 Jany 1780.
          
          I am favd with yours of this date. The Magistrates and inhabitants have so universally shewn a good disposition to supply us with provision, that I am certain they would not have been deficient in the number of Cattle you mention except there had been cause: You will therefore be pleased to thank the Magistrates for what they have already furnished and let them know it will be very agreeable to me if they chuse to make up for the Cattle, by adding to their quota of Grain. I am &c.
        